Citation Nr: 0203682	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  99-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected hypertension, 
prior to January 12, 1998.

2.  The propriety of the current 10 percent rating assigned 
for the veteran's service-connected hypertension.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for sinus disability.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for neck disability.

5.  Entitlement to service connection for the residuals of a 
hysterectomy.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for hay fever and 
allergies.

9.  Entitlement to service connection for cirrhosis of the 
liver.

10.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997, January 1999 and February 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In the June 1997 rating decision, the RO determined that its 
June 1993 rating decision, insofar as it denied service 
connection for hypertension, was clearly and unmistakably 
erroneous; the RO granted service connection for that disease 
and assigned an initial noncompensable evaluation, effective 
April 20, 1993.  In that rating action, the RO also denied 
the veteran's applications to reopen claims of service 
connection for sinus and neck disabilities; in addition, the 
RO denied service connection for residuals of hysterectomy, 
chronic bronchitis, asthma, hay fever and allergies, left 
knee disability and hearing loss.  

In the January 1999 rating action, the RO denied service 
connection for cirrhosis of the liver, otitis media and low 
back disability; with regard to the cirrhosis claim, the RO 
noted that disability was claimed as secondary to hepatitis C 
from a blood transfusion.  Finally, in the February 2000 
rating decision, the RO denied service connection for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).

Although the RO's July 2001 rating decision increased the 
evaluation for hypertension from noncompensable to 10 percent 
disabling, effective January 12, 1998, the increase in 
evaluation does not represent the maximum rating available 
for the disability.  The veteran's claim for a higher initial 
evaluation for hypertension, therefore, remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2002, the veteran, accompanied by her 
representative, testified at a video-conference hearing 
conducted before the undersigned Board Member.  In February 
2002, the veteran submitted pertinent evidence directly to 
the Board, accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in connection with 
the instant appeal.

In September 1997 and January 1998 statements, the veteran 
asserted that service connection was warranted for 
laryngitis.  In addition, in a January 1998 statement, she 
maintained that service connection was warranted for 
depression, reporting that she had suffered from the 
condition since her mother's death in 1981; the veteran again 
asserted this claim in a November 2000 statement.  Further, 
in a separate November 2000 statement, the veteran contended 
that she was entitled to a combined 100 percent rating as 
well as to "Aid and Attendance."  

Additionally, in a statement received by VA in September 
2001, the veteran questioned whether she was entitled to 
increased benefits due to her inability to be employed.  
Moreover, during her January 2002 hearing, the veteran 
asserted that she had a seizure disorder that was secondary 
to her service-connected hypertension.  The Board interprets 
the veteran's statements as informal claims of entitlement to 
service connection for laryngitis, depression, a seizure 
disorder, a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and to special monthly compensation based on the need for the 
aid and attendance of another person.  To date these issues 
have not been adjudicated by VA and they are referred to the 
RO for its consideration.

In the following decision, the Board finds that the veteran's 
hypertension warrants a 10 percent schedular rating, 
effective the date of service connection, i.e., April 20, 
1993.  In this decision, the Board also finds that new and 
material evidence has been received to reopen the veteran's 
claims of service connection for sinus and neck disabilities.  
The reopened sinus and neck claims, together with her implied 
claim of service connection for hepatitis, as well as her 
perfected claims seeking service connection for residuals of 
a hysterectomy, bronchitis, asthma, hay fever and allergies, 
cirrhosis of the liver, otitis media, hearing loss, left knee 
and low back disabilities, as well as IBS and GERD, will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal concerning the propriety of the 
initial noncompensable and 10 percent evaluations for her 
hypertension, as well as with respect to her applications to 
reopen claims seeking service connection for sinus and neck 
disability, has been obtained.

2.  Neither the former criteria for evaluating hypertension, 
nor the revised criteria, which became effective January 12, 
1998, are more favorable to the veteran

3.  The evidence shows that since April 20, 1993, the 
veteran's hypertension has required the consistent use of 
medications to treat the disease.

4.  Since April 20, 1993, and prior to January 12, 1998, the 
veteran's hypertension was well controlled with medication 
and the diastolic pressure was not predominantly 110 or more.

5.  Since January 12, 1998, the veteran's hypertension has 
been well controlled with medication and the diastolic 
pressure has not predominantly been 110 or more and the 
systolic pressure has not predominantly been 200 or more.

6.  In a June 1993 rating action, the RO denied the veteran's 
claims of service connection for a sinus condition and neck 
sprain; in a letter dated that same month, the RO notified 
the veteran of the determinations and of her appellate 
rights, but she did not appeal either determination and the 
decision became final.

7.  Evidence added to the record since the June 1993 rating 
decision that denied the veteran's claim of entitlement to 
service connection for sinus disability is so significant 
that it must be considered in order to fairly decide the 
merits of the case.

8.  Evidence added to the record since the June 1993 rating 
decision that denied the veteran's claim of entitlement to 
service connection for neck disability is so significant that 
it must be considered in order to fairly decide the merits of 
the case.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
hypertension, effective April 20, 1993, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (1997).

2.  Since the date of service connection, the criteria for an 
evaluation higher that 10 percent, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (1997, 2001).

3.  The RO's June 1993 decision denied the veteran's claims 
of service connection for a sinus condition and neck sprain 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (1993).

4.  Evidence received since the June 1993 RO rating decision 
is new and material; the claims of entitlement to service 
connection for sinus and neck disabilities are reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is obligated to inform the veteran of the evidence 
necessary to substantiate her claims, and to assist her with 
the development of those claims.  See Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case the veteran was advised of the evidence 
necessary to substantiate her claims via communications from 
the RO and in discussions at the hearing on appeal.  She was 
afforded a VA heart examination in July 2000.  In addition, 
VA has associated voluminous private, VA and service 
department medical records, as well as those considered by 
the Social Security Administration (SSA) in its decision to 
award the veteran disability benefits.  The Board is unaware 
of additional evidence that could assist in substantiating 
her claims, and concludes that the requirements of the VCAA 
have been met.

I.  Hypertension

Background

As the RO observed in its June 1997 rating action, the 
service medical records reflect that the veteran was noted on 
numerous occasions as having elevated blood pressure 
readings.  Several examiners described the disease as 
"controlled" and diagnosed her as having essential 
hypertension.  Indeed, these entries indicate that she began 
treating the disease with medication.  In light of these 
facts, based on its review of the service medical records, as 
well as the post-service private, service department and VA 
treatment records, the RO determined that its June 1993 
decision, which denied service connection for this disease, 
was clearly and unmistakably erroneous; the RO established 
service connection for this condition and assigned a 
noncompensable rating, effective April 20, 1993.

The veteran challenges the initial noncompensable and 10 
percent ratings on the basis that the disability is much more 
severe than reflected by those ratings.  In support, she 
points out that she daily treats the disease with 
medications.  Further, the veteran maintains that she had a 
history of having diastolic readings that were predominantly 
100 or more.  She also asserts that she has developed heart 
disease as a consequence of hypertension.

A December 1991 emergency room record from Weed Army 
Community Hospital reflects that the veteran's blood pressure 
was 124/80, which an examiner commented "looked very good."  
A January 1992 entry from that same service department 
facility shows that her blood pressure was 104/84.  A January 
1993 record indicates that her blood pressure was 156/96 and 
an examiner the following month at that facility diagnosed 
her as having hypertension and recommended that she take 
medication to treat the condition; her blood pressure was 
noted to be 164/96 and he prescribed HCTZ 
(hydrochlorothiazide) to treat the disease.  Later that same 
month, an examiner at that service department facility 
recorded her blood pressure as 134/90.  Further, a May 1993 
emergency room report shows that her blood pressure was 
132/89.  

When seen in May 1994 at Primus, a private medical facility, 
the veteran's blood pressure was 110/70; the examiner noted 
that she was taking medication to treat her hypertension.  
Thereafter, when seen at that facility in August 1994, a 
physician diagnosed hypertension and recommended that she 
continue to treat the disease with HCTZ; her blood pressure 
was 140/100.  In addition, a report from Cumberland County 
Hospital, dated in September 1996, reflects that the examiner 
indicated that the veteran's blood pressure was 132/86; he 
diagnosed her has having hypertension and observed that she 
was taking HCTZ to treat the condition.  

In addition, a December 1996 entry from Womack Army Medical 
Center (Womack) shows that her blood pressure was recorded as 
140/94; the examiner noted that she was treating the disease 
with HCTZ.  Thereafter, in January 1997, February and March 
1997 her blood pressure was recorded as 130/88, 131/92 and 
144/96, respectively.  April and May 1997 entries reflect 
that her blood pressure was 116/75 and 128/93, respectively.  
Further, a June 1997 report from the Liver Clinic at Duke 
University Medical Center reflects that he blood pressure was 
130/85.  

Medical records from Womack, dated in November and December 
1997, indicate that her blood pressure was 132/89 and 133/89.  
These records also reflect that the veteran continued to 
treat the disease with HCTZ.  Blood pressure readings in 
March, April and September 1999, were 164/107, 154/110 and 
132/92, respectively.  Her blood pressure was 154/84 and 
172/104 in October 1999.

In July 2000, the veteran was afforded a VA heart 
examination.  The physician noted the veteran's history of 
initially being placed on medication to treat hypertension 
during service.  He also observed that, following a brief 
interruption, she has continued to take medication to treat 
this disease.  During the examination, the veteran complained 
of having dyspnea on exertion, of tiring easily, and becoming 
fatigued after climbing one-half flight of stairs.  In 
addition, she stated that she suffered from swelling of her 
hands and feet.  The physician reported that her blood 
pressure was 140/90 and diagnosed her as having hypertension 
that was well controlled by medication.  He opined that there 
was no evidence of cardiac disease or left ventricular 
hypertrophy, except by voltage criteria on electrocardiogram.  

Subsequent to offering his impressions, the examiner observed 
that the veteran's private physician had concluded that the 
veteran was unable to undergo a stress test because of her 
cardiac and hepatic status.  He indicated that he agreed with 
her private physician's assessment and explained that the 
results of the echocardiogram and stress test are the 
findings necessary to determine the veteran's "cardiac 
status."  The examiner also noted that veteran's history of 
bronchial asthma, COPD and chronic liver disease; with 
respect to the third condition, he indicated that it was of 
"sufficient severity" to place her in a program for 
surveillance for ultimate liver transplantation.  The 
physician indicated that each of these conditions could 
account for the veteran's current chest complaints and edema, 
but cautioned that he could not completely rule out cardiac 
disease.  He added, however, that there was no indication 
that the veteran had heart disease that was related to her 
hypertension.

Records from the Fayetteville, North Carolina, VA outpatient 
treatment clinic, dated from February 2001 to January 2002, 
show that in April and October 2001, the veteran's blood 
pressure was recorded as 112/66 and 117/62, respectively; in 
November 2001, the examiner reported that her blood pressure 
was 140/79.

During the January 2002 hearing, the veteran maintained that 
her fluctuating blood pressure readings show that her 
hypertension was more seriously disabling than currently 
recognized by VA.  She related that she experienced 
dizziness, palpitations, and heart disease.  In addition, she 
reiterated that she took medications for hypertension and 
received regular treatment at the Fayetteville, North 
Carolina, VA outpatient treatment clinic.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  In addition, if the 
veteran has been diagnosed as having a specific condition and 
that disability is not listed in the Rating Schedule, the 
diagnosed condition will be evaluated by analogy to a 
closely-related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The rating criteria in effect prior to January 12, 1998, 
provide for the assignment of a 10 percent rating for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, and a 20 percent rating if 
diastolic pressure readings are predominantly 110 or more 
with definite symptoms.  A 40 percent rating is provided if 
diastolic pressure is predominantly 120 or more, and 
moderated severe symptoms are demonstrated.  A maximum 
evaluation of 60 percent was authorized if diastolic pressure 
was predominantly 130 or more and there were severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  However, 
note 2, following Diagnostic Code 7101, provides that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.

Effective January 12, 1998, the rating schedule for 
hypertension was changed to provide for a 10 percent rating 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure of 160 or more, or; minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating requires that the evidence 
show that the diastolic pressure is predominantly 110 or 
more, or that systolic pressure is predominantly 200 or more.  
A 40 percent rating is warranted when the diastolic pressure 
is predominantly 120 or more, and a 60 percent rating 
requires diastolic pressure predominantly 130 or more.  The 
maximum rating authorized is 60 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  VAOPGCPREC 3-2000 (2000).  The Board must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  Id.

A.  Prior to January 12, 1998

The evidence shows that, although some of the veteran's 
diastolic blood pressure readings during this period were in 
excess of 100, they were not predominantly 100 or more.  The 
medical records disclose, however, that even prior to the 
establishment of service connection for this condition, the 
veteran has continuously treated the condition with 
hypertension medications; indeed, she began taking medication 
to treat this condition while still on active duty.  As such, 
the Board finds that a 10 percent rating is warranted.  

An initial evaluation in excess of 10 percent, however, is 
not warranted because the evidence because blood pressure 
readings did not disclose that her diastolic pressure that 
were predominantly 110 or more; in fact, as noted above, they 
were not even predominantly 100 or more.  Moreover, although 
the examiner who performed the July 2000 VA examination 
stated that he could not completely rule out that the veteran 
had cardiac disease, he opined that, even if she did, it was 
not likely related to her hypertension.  Accordingly, a 
higher rating prior to January 12, 1998, is not warranted.

B.  Since January 12, 1998

In the July 2001 rating decision, the RO assigned a 10 
percent evaluation for hypertension because the veteran was 
taking medication.  The RO, however, denied entitlement to a 
higher rating on the ground that the veteran's blood pressure 
readings did not show that her diastolic pressure was 
predominantly 110 or more or that her systolic pressure was 
predominantly 200 or more; the Board agrees.  Further, the 
Board reiterates that there is no evidence showing that the 
veteran has heart disease.  In light of these findings, a 
rating n excess of 10 percent is not warranted.

In addition, because the 10 percent evaluation represents the 
greatest degree of impairment since the date of the grant of 
service connection, "staged rating" is unnecessary.  See 
Fenderson, 12 Vet. App. at 126.

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
hypertension reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than schedular 10 percent rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2001).  There have been no 
contentions, nor is there evidence, that hypertension results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection.  Although the veteran is not 
currently employed, she has not alleged, nor does the 
evidence show, that hypertension has caused marked 
interference with employment.  Moreover, the conditions is 
not shown to have required frequent, or indeed any, periods 
of hospitalization since the effective date of the grant of 
service connection.  In the absence of evidence of these 
factors, the Board is not required to consider referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1); see Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Applications to reopen claims of service connection for 
sinus and neck disabilities

In a June 1993 rating decision, the RO denied the veteran's 
claims of service connection for a sinus condition and neck 
sprain on the basis that the service medical records were 
"silent" for either condition.  The evidence of record at 
the time of these determinations consisted of only the 
veteran's service medical records.

The service medical records reveal, however, that the veteran 
was seen on at least two occasions for neck problems and was 
diagnosed as having cervical spasms and a muscle spasm of the 
neck.  In addition, the veteran was seen on several occasions 
for various respiratory complaints and headaches, and was 
diagnosed as having slight sinusitis.

In any event, because the veteran did not file a notice of 
disagreement with either determination, the denial of her 
claims of service connection for a sinus condition and neck 
sprain became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d) (1993).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is no requirement for claims to reopen made prior to 
August 29, 2001, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)); cf. 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Instead, evidence is material if 
it provides a more complete record.  Hodge, at 1363.

Evidence associated with the claims file since the June 1993 
rating decision includes voluminous private, VA and service 
department medical records; the favorable SSA determination, 
together with the records upon which that decision was based; 
the veteran's testimony at the January 2002 Board hearing; 
and statements and written argument submitted by or on behalf 
of the veteran.  

With respect to her sinus condition, of particular 
significance are the medical records indicating that the 
veteran has been seen on several occasions for treatment of 
sinus complaints.  Moreover, a June 1991 X-ray study 
conducted at a service department facility disclosed findings 
consistent with chronic right maxillary sinusitis.  She was 
also subsequently diagnosed as having sinusitis by VA 
examiners.  Similarly, the voluminous post-service medical 
evidence shows that the veteran was seen for various neck 
complaints, and in October 1993 a physician diagnosed her as 
having "cervical pain from old injury."  She was also 
diagnosed in June 1996 as having "neck pain."  More 
recently, after being seen in March 1999 for neck complaints 
on an outpatient basis at the Fayetteville, North Carolina, 
VA Medical Center, the physician diagnosed her as having 
"likely cervical degenerative joint disease."

These records show that the veteran has current disability 
and provide substantially greater detail than the evidence 
that was of record at the time of the June 1993 rating 
action.  Moreover, it indicates that she suffers from chronic 
sinus and neck disabilities; in fact, a physician suggested 
that the latter condition might be of service origin.  As 
such, this evidence bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims of service connection for sinus and neck 
disabilities.  

Having determined that new and material evidence has been 
added to the record, the veteran's claims of service 
connection for these conditions are reopened.


ORDER

An initial 10 percent rating for hypertension is granted 
effective April 20, 1993.

An evaluation in excess of 10 percent for hypertension is 
denied.

As new and material evidence has been presented, the 
veteran's claims of service connection for sinus and neck 
disabilities are reopened; the appeals are granted to this 
extent only.


REMAND

For the reasons set forth below, the veteran's reopened 
claims of service connection for sinus and neck disabilities, 
her implied hepatitis claim, as well as her claims of service 
connection for residuals of a hysterectomy, cirrhosis of the 
liver, bronchitis, asthma, hay fever and allergies, otitis 
media, hearing loss, left knee and low back disabilities and 
IBS and GERD, must be remanded for additional development and 
readjudication.

A remand is also required to comply with the duty to assist 
the veteran with the development of her claims as set fort in 
the VCAA and the implementing regulations.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The veteran has asserted numerous claims of service 
connection that, based on a careful review of the medical 
evidence and the procedural history of this case, appear to 
be inextricably intertwined.  Moreover, to add to already 
complex nature of this case, to date, the RO has not formally 
adjudicated the veteran's implicit claim seeking service 
connection for hepatitis C.  This adjudication is critical to 
the consideration of this appeal because the veteran 
maintains that she developed cirrhosis as a consequence of 
her hepatitis C, which she in turn alleges she acquired due 
to an in-service blood transfusion.  Thus, VA must adjudicate 
the veteran's implied hepatitis claim prior to reconsidering 
her cirrhosis claim.  

In addition it is unclear what type of hepatitis the veteran 
has and whether it is related to, or had its onset during her 
period of service.  

In this regard, a June 1997 report shows that physicians from 
the Liver Clinic at Duke University Medical Center speculated 
that the etiology of the veteran's liver problem was either 
hepatitis C from her blood transfusions (the veteran had a 
blood transfusion prior to service in 1972 and received three 
units of blood when giving birth in December 1981 while on 
active duty); genetic disease given her alcoholic father's 
history of having cirrhosis; or due to a fatty liver as a 
consequence of her obesity.  Serologic testing conducted at 
Duke University Medical Center that same month was apparently 
negative for viral hepatitis.  The test results were negative 
for hepatitis A and hepatitis B and was "non-reactive" for 
hepatitis C; the veteran argues that the above result could 
only reflect that she has hepatitis C.  A May 1998 report 
from the "Digestive and Liver Diseases" clinic at Cape Fear 
Gastroenterology P.A., however, states that a "serologic 
workup" for viral hepatitis was negative.

In a July 1998 report from the Liver Transplant Clinic at 
Duke University Medical Center, Dr. James Trotter stated 
that, based on the results of a biopsy, the veteran had 
cirrhosis.  In addition, Dr. Trotter opined that the etiology 
of her liver disease, i.e., cirrhosis, was secondary to 
steatohepatitis.  Based on the above, it is clear that the 
veteran's cirrhosis is secondary to her hepatitis; however, 
it remains unclear whether her hepatitis is related to her 
period of active duty.

The claims folder further shows that, based on her liver 
problems, the veteran apparently followed her physicians' 
recommendation that she be vaccinated against both hepatitis 
A and hepatitis B.  This history is consistent with 
laboratory results from the Fayetteville, North Carolina, VA 
Medical Center, dated in January 2002, indicating that she 
had tested positive, either through "immunity, vaccination 
or recovery," for hepatitis B.

The Board further notes that the veteran's cirrhosis claim 
must also be readjudicated on a direct basis.  In doing so, 
the RO must again consider whether her cirrhosis of the liver 
became manifest to a compensable degree within one year 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.

In addition, in a November 1996 report from Cape Fear 
Neurology Associates, Dr. Martin Chipman stated that the 
veteran had severe asthma that caused her to cough a great 
deal and to then hyperventilate.  He also opined that 
"this" was probably the etiology of her transient numbness 
of her fingers and toes.  Further, the June 1997 report from 
Duke University Medical Center reflects that examiners there 
suspected that treatment of the veteran's GERD would likely 
"dramatically improve" her asthma symptoms.  Moreover, in a 
May 1998 report, Dr. Bruce D. Uslick of the "Digestive and 
Liver Diseases" clinic at Cape Fear Gastroenterology P.A., 
suspected, "with treatment of her reflux, her asthma will be 
under better control and she will need to use her inhalers 
less."

In this regard, the Board observes that the service medical 
records reflect that the veteran was seen on numerous 
occasions for various respiratory complaints.  In addition, 
October 1985 entries from a service department medical 
facility reflect that the examiner indicated that the veteran 
had a history of hay fever for many years.  The post-service 
medical evidence also shows that, in addition to being 
diagnosed as having sinusitis, she was diagnosed as having 
rhinitis, hay fever, allergies, asthma, bronchial asthma and 
bronchitis.  As such, it remains unclear which, if any, of 
these respiratory conditions is related to her period of 
service, to include as secondary to a service-connected 
condition, e.g., GERD if service connection is warranted for 
that disorder.

The service medical records show that she was seen on various 
occasions for complaints of epigastric, left lower quadrant 
and abdominal pain and discomfort, and in April 1979 was 
diagnosed as having chronic abdominal pain.  In this regard, 
the Board observes that a May 1981 service entry reflects 
that had had lower abdominal pain since 1978.  The service 
medical records also show that she was seen for complaints of 
pelvic pain in August 1980 and July 1982.  In addition, as 
noted by a VA examiner at the Fayetteville, North Carolina, 
VA Medical Center in an October 1999 report, the veteran's 
continued to complain of having left-sided pelvic pain from 
July 1982 until her April 1983 discharge.

The service medical records also show that she was treated 
for ovarian cysts, vaginal bleeding and dysfunctional uterine 
bleeding. Further, the post-service medical evidence 
indicates that the veteran continued to suffer from numerous 
gynecological complaints, and after the birth of her second 
child, she underwent tubal ligation in 1986.

Further, the service medical records reflect that the veteran 
was also treated for several complications arising from her 
in-service pregnancy, which culminated in the December 1981 
delivery of her son.  During that delivery, the veteran 
received three units of blood; it should also be noted that 
the service medical records reflect a history, which is 
consistent with her statements, that she had a prior blood 
transfusion in 1972.

With respect to her otitis media claim, the Board observes 
that the service medical records indicate that the veteran 
was seen for complaints of ear problems and that she was 
diagnosed in October 1982 as having left ear serous otitis.  
The post-service medical evidence also shows that she was 
diagnosed as having otitis; however, there is no medical 
evidence ruling in or excluding a relationship between the 
in-service and post-service diagnoses.

VA has a duty to afford an examination where there is 
competent evidence of current disability, evidence linking 
the current disability to service, and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
As such, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, these claims 
must be remanded to afford the veteran appropriate VA 
examination to determine the relationship of the claimed 
disabilities to service.  

The veteran has also expressed disagreement with the RO's 
denial of several of her other claims of service connection.  
In this regard, the Board observes that in a June 1997 rating 
decision, the RO denied service connection for hearing loss 
on the basis that the disability was not well grounded.  In a 
January 1998 statement, however, the veteran challenged this 
determination, asserting that the condition was due to in-
service acoustic trauma.  Thereafter, in September 2000 
statement, she argued that it was secondary to her otitis 
media.  The Board accepts the January 1998 and September 2000 
statements as a notice of disagreement pursuant to 38 C.F.R. 
§ 20.201 (2001).  However, the RO has not issued a statement 
of the case (SOC) with respect to this claim.

In the June 1997 rating decision, the RO also denied service 
connection for left knee disability.  In September 1997, the 
veteran filed a statement labeled "Notice of Disagreement" 
in which she challenged the RO's denial of this claim.  In 
January 1998, the veteran submitted further argument in 
support of this claim.  To date, however, the RO has not 
issued an SOC with respect to this issue.

Similarly, in January 1999, the RO denied the veteran's claim 
of service connection for low back disability.  In response, 
in an August 1999 statement, the veteran maintained that 
service connection was warranted for lumbar radiculopathy.  
Thereafter, in an October 1999 letter, the RO advised the 
veteran that under the law then in effect, her claim was not 
well grounded, and in February 2000 again denied service 
connection for low back disability.  Thereafter, on the 
coversheet to July 2000 VA heart examination, the veteran 
complained of suffering from low back disability, which she 
identified as a pinched nerve in her low back and 
degenerative disc disease at L4-L5 and L5-S1.  In addition, 
in a November 2000 statement, the veteran reiterated her 
contention that service connection was warranted for lumbar 
radiculopathy.  In a July 2001 rating action, however, the RO 
again denied service connection for low back disability.  In 
light of the above, the Board accepts August 1999 and July 
and November 2000 statements as an NOD pursuant to 38 C.F.R. 
§ 20.201; however, to date, the RO has not provided her with 
an SOC on this issue.

Further, following the veteran's assertion of informal claims 
of service connection for IBS and GERD, in an October 1999 
letter the RO advised the veteran that these claims were 
incomplete because they were not well grounded.  In response, 
in a November 1999 statement, the veteran reiterated that 
service connection was warranted for these conditions.  In a 
February 2000 rating action, the RO denied service connection 
for both of these conditions on the basis that they were not 
well grounded.  Thereafter, in a September 2000 VA Form 9, 
the veteran asserted that pain in her upper and lower abdomen 
might stem from her cirrhosis and suggested that her IBS 
might be caused by that disease.  Finally, following the 
receipt of further evidence, including SSA records in 
February 2000 and additional VA treatment records, in a July 
2001 rating decision, the RO again denied service connection 
for IBS and GERD.  In light of the foregoing, the Board 
accepts the veteran's November 1999 and September 2000 
statements as an NOD pursuant to 38 C.F.R. § 20.201; however, 
as with her hearing loss, left knee and low back claims, to 
date the RO has not provided her with an SOC on either of 
these issues.

Under these circumstances, the Board must remand the 
veteran's hearing loss, left knee and low back disabilities, 
IBS and GERD claims to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
report any treatment she has received 
since July 1998 for hepatitis; cirrhosis; 
and gynecological, ear, respiratory and 
neck problems.  The RO should then take 
all necessary steps to obtain records of 
treatment not already contained in the 
claims folder.  The RO should 
specifically request additional records 
of the veteran's treatment at the Duke 
University Medical Center.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examinations 
to determine the nature, extent and 
etiology of any hepatitis, cirrhosis, 
residuals of a hysterectomy, respiratory 
disorders, ear conditions, and neck 
problems found to be present.  The 
examiners should review the claims 
folders, including a complete copy of 
this REMAND, and acknowledge that review 
in the examination reports.

The examiner(s) should offer an opinion 
as to whether it is at least as likely as 
not that the veteran's hepatitis that 
either had its onset in service or is 
related to her period of active duty, 
including blood transfusions received in 
service.  The examiner(s) should 
specifically state whether any other 
condition is related to the veteran's 
hepatitis and, if he or she agrees with 
the assessment of steatohepatitis.  In 
addition, the examiners should opine as 
to whether it is at least as likely as 
not that the veteran's cirrhosis is 
related to her period of service.  

The examiner(s) should also diagnose any 
gynecological conditions found to be 
present and comment as to whether it is 
at least as likely as not that any 
diagnosed disorder is related to her 
period of military service.  

Further, the examiner(s) should diagnose 
any respiratory conditions found to be 
present and indicate whether it is at 
least as likely as not that any of those 
conditions is related to her period of 
service or to another condition for which 
service connection is in effect, i.e., 
her hypertension, or to a condition for 
which service connection is warranted.  
In doing so, the examiner(s) must 
specifically comment on the veteran's 
claims of service connection for a sinus 
disorder, bronchitis, asthma, and hay 
fever and allergies.  Finally, the 
examiner(s) must set forth the complete 
rationale underlying any conclusions or 
opinions expressed in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must issue an SOC with respect 
to the veteran's claims of service 
connection for hearing loss, left knee 
and low back disabilities, IBS and GERD, 
to include notification of the need to 
timely file a substantive appeal to 
perfect her appeals on these issues.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  Then, the RO must initially 
adjudicate the veteran's implied claim 
for service connection for hepatitis.  
Thereafter, in light of that 
determination, the RO should reconsider 
each of the veteran's other service 
connection claims that have been 
perfected for appellate review, to 
include, if appropriate, service 
connection on a secondary basis.  If, 
after re-adjudication, any of the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case.

Thereafter, if otherwise in order, the case should be 
returned to the Board for consideration of any remaining 
issues for which a valid substantive appeal has been 
submitted.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The veteran is advised that the 
examinations requested in this remand are deemed necessary to 
evaluate her claims and that her failure, without good cause, 
to report for scheduled examinations could result in the 
denial of her claims.  See 38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



